Case 17-04048-can      Doc 260      Filed 08/10/20 Entered 08/10/20 14:17:17           Desc Main
                                   Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

IN RE:                                           )
                                                 )
Jean Marie Scott,                                ) Case No. 16-41545-can7
     Debtor.                                     )
________________________________________________)
                                                 )
United States Trustee,                           )
          Plaintiff,                             )
                                                 ) Adv. No. 17-04048-can
v.                                               )
                                                 )
Deighan Law, LLC., et al,                       )
          Defendants.                            )
________________________________________________)

                ORDER NUNC PRO TUNC ON COURT’S ORAL RULING

       Pursuant to Fed. R. Civ. Proc. 60(a) as incorporated by Fed. R. Bankr. Proc. 9024, the court

makes the following corrections to its oral ruling announced August 5, 2020:

   1. In the Conclusions of Law section discussing Count I, subpart two, the U.S. Trustee’s

       second alleged misrepresentation, in the paragraph that begins, “UpRight Law responds

       that the statement Mr. Fox made was not a misrepresentation, and in referencing the second

       argument, the court mistakenly said “Defendant” instead of “Debtor” in the sentence, such

       that the sentence should be read as follows: “Two, the United States Trustee failed to

       present evidence of the Debtor’s reliance on the statement . . .”

   2. In the Conclusions of Law section related to remedies under Count I, Section 526(c)(5),

       the court’s reference to exhibits should be to “Exhibits 49 through 57 and 85 and 86,” not

       “Exhibits 59 through 57 . . . ,” as the court mistakenly said.




                                                 1
Case 17-04048-can     Doc 260     Filed 08/10/20 Entered 08/10/20 14:17:17            Desc Main
                                 Document      Page 2 of 2



   3. In the Conclusions of Law section discussing Count II, with respect to judicial admissions,

      in the paragraph that begins, “And the court finds and concludes that UpRight Law violated

      Section 528(a)(1). . . ,” the court mistakenly said “ambiguous” instead of “unambiguous”

      such that the statement should be read as follows: “In fact, UpRight Law’s statement was

      so deliberate, clear and unambiguous … .“

   4. In the Conclusions of Law section discussing Count V, the citation to the Clark case jump

      cite should be “161 F. Supp.3d at 759,” not “at 59.”

      IT IS SO ORDERED.

Dated: August 10, 2020                             /s/ Cynthia A. Norton
                                                   U.S. Bankruptcy Judge Cynthia A. Norton




                                               2
